Order, Supreme Court, New York County (Elliott Wilk, J.), entered on or about July 11, 1994, which, inter alia, granted defendant’s motion for summary judgment dismissing the complaint and denied plaintiff’s cross motion for partial summary judgment, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered January 7, 1995, which denied plaintiff’s motion "to vacate or resettle” the prior order, unanimously dismissed as taken from a nonappealable order, without costs.
The general merger clause in the lease precludes plaintiff tenant’s claim that he relied on oral representations by the predecessor landlord (see, Calligar v Fradkoff, 154 AD2d 495, 498). Plaintiff’s attempt to reform this agreement made between sophisticated parties, after arm’s length negotiation, is not supported by adequate evidence of mutual mistake (see, CrossLand Sav. v Loguidice-Chatwal Real Estate Inv. Co., 171 AD2d 457).
Plaintiff has not made a timely motion for leave to appeal from an order of the Supreme Court, Appellate Term, First Department, entered December 6, 1994 in 25 W. 43rd St. Co. v Sioris. Since no appeal from that order is before us, we do not consider plaintiff’s argument that that order should be reversed. The motion "to vacate or resettle” the prior order was properly deemed one for reargument, the denial of which is nonappealable (see, Bowen v Sherwood Sec. Corp., 189 AD2d 592).
We have considered plaintiff’s remaining arguments and find them to be without merit. Concur—Murphy, P. J., Sullivan, Wallach, Kupferman and Ross, JJ.